Citation Nr: 1439739	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for the service-connected hearing loss, initially rated as 10 percent disabling prior to July 30, 2011 and rated as 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1963.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO granted service connection for bilateral hearing loss and assigned an initial 10 percent rating effective from January 24, 2008.  During the pendency of the appeal, the RO issued a December 2011 rating decision increasing the 10 percent disability rating to 20 percent effective from July 30, 2011.  

In January 2010, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  The undersigned VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The case was remanded in August 2010, July 2012, and March 2014.  

The Veteran has not asserted that he is unemployable as a result of his service-connected hearing loss; therefore, a claim for a total disability rating based on individual unemployability due to service-connected disabilities is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009), Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  Prior to January 21, 2010, the Veteran's numeric designation of hearing impairment based on pure tone threshold average and speech discrimination scores is no worse than Level V hearing in the right ear and no worse than Level IV hearing in the left ear.  

2.  On January 21, 2010, the Veteran testified at his videoconference hearing that his hearing loss had worsened since his last VA examination; and, this testimony is supported by findings from a July 2011 VA examination report.

3.  Since January 21, 2010, the overall hearing loss disability picture is more nearly approximated by a numeric designation of hearing impairment based on pure tone threshold average and speech discrimination scores is no worse than Level V hearing in the right ear and no worse than Level V hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 10 percent prior to January 21, 2010 for the service-connected hearing loss disability have not been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2013).

2.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of a 20 percent disability rating, but no higher, have been met for the service-connected hearing loss since January 21, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  A pre-rating letter mailed to the Veteran in February 2008 provided notice of the information and evidence needed to substantiate a claim of service connection for hearing loss; and, how effective dates and initial disability ratings are assigned following a grant of service connection.  The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder/electronic record records of the Veteran's VA outpatient treatment, dated since 2005.  He was also afforded VA examinations, which are adequate because the examiners conducted audiological testing and otherwise provided sufficient information to allow the Board to render an informed decision.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his hearing loss has worsened since the date of the last examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  It is noted that a VA treatment record of December 2012 indicates that puretone audiometric testing was conducted.  However, as this record, like the December 2007 audiology report, indicates only that puretone audiometric testing was accomplished, the test results would not meet the requirements set forth in 38 C.F.R. § 4.85.  As such, further development in this regard would serve no useful purpose. 

Further, there has been substantial compliance with the Board's remand directives.  In this regard, the Veteran's representative provided an Informal Hearing Presentation (IHP) in August 2014, in which he requested another remand to clarify whether the prior remand directives from March 2014 had been complied with.  The remand directed the RO to obtain and associate with the claims file a copy of a July 2007 audiology report.  In response, the RO explained that the audiogram which shows a date of July 2007 at the top of the page is actually dated in October 2005, as shown by the handwritten date on the bottom of the document.  The RO uploaded this document as a Capri record in the Veteran's VBMS file.  The document illustrates that the October 2005 audiogram was scanned into an electronic file on July 17, 2007.  This is consistent with an entry in the Veteran's VA treatment records noting that an audiology report was scanned into an electronic record on July 17, 2007.  Thus, it is now clear that the Veteran's hearing was not actually tested on July 17, 2007.  Thus, as no actual audiology testing was performed on July 17, 2007, it would serve no useful purpose to remand the matter again.  The IHP notes that that the document in question (a 2005 audiogram that is also dated July 17, 2007) had not been associated with the file pursuant to the March 2014 remand directive.  This is incorrect.  As noted in the June 2104 Supplemental Statement of the Case (SSOC), the document in question was uploaded as a Capri record in VBMS, not Virtual VA.  As the Board agrees with the RO that there was no actual audiogram created on July 17, 2007, there has been substantial compliance with the Board's July 2014 remand directives.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

In addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  The documents in the electronic record have been reviewed, and they are either duplicative of evidence already in the paper file, or they are separately identified and summarized.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Increased Rating

The Veteran seeks an initial disability rating in excess of 10 percent for service-connected hearing loss prior to July 30, 2011, and a rating in excess of 20 percent from July 30, 2011.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In cases such as this, where the Veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in all increased rating cases, it is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2006).  

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule, unlike extraschedular consideration under section 3.321(b) of the regulations, rely exclusively on objective test results). 

An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  This average is used in all cases (including those in Sec. 4.86) to determine the Roman numeral designation for hearing impairment where the axes intersect.  Average pure tone decibel loss for each ear is located on Table VI along a horizontal axis, and percent of discrimination is located along a vertical axis.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Code 6100.

To warrant the assignment of a compensable rating for bilateral hearing loss, the evidence must show that the hearing loss rises to the requisite level of severity as proscribed in 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

Additionally, for exceptional patterns of hearing, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or higher, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa of 38 C.F.R. § 4.85, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Again, each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The VA treatment records contain audiological evaluations from October 2005 and December 2007.  The October 2005 results cannot be considered for rating purposes as the speech discrimination testing was accomplished using the NU6 word list rather than the Maryland CNC.  See 38 C.F.R. § 4.85(a) (2013).  The December 2007 testing did not include Maryland CNC test results.  As there is no certification that speech discrimination testing was not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., the test results cannot be considered for evaluation purposes.  See 38 C.F.R. § 4.85(c) (2013).      

The Veteran was afforded a VA examination in July 2008 in conjunction with his claim of service connection for hearing loss.  Audiological examination revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
35
45
70
95
LEFT
30
45
60
65

The average pure tone loss in the right ear is 61.25, and the average pure tone loss in the left ear is 50.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 76 percent in the left ear.

These figures, when applied to 38 C.F.R. § 4.85, Table VI, correspond to Level V hearing in the right ear and Level IV hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 results in a 10 percent rating.  

The record also contains a May 2009 private treatment record showing similar audiometric findings as those summarized above.  The results were as follows:


HERTZ



1000
2000
3000
4000
RIGHT
30
35
50
60
LEFT
30
40
60
85

The average pure tone threshold on the right was 4.75 and 53.75 on the left.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.  These findings do not correspond to a disability rating higher than 10 percent because when applied to 38 C.F.R. § 4.85, Table VI, they correspond to Level I hearing in the right ear and Level I hearing in the left ear.  This corresponds to a noncompensable rating. 

At his January 2010 video conference hearing before the undersigned, the Veteran reported that his hearing had worsened since his last VA examination in July 2008.  He indicated that he had to wear his hearing aids to watch television with his wife, but his hearing aids made an awful squealing noise so that made it difficult to hear the television.  

At a VA authorized audiological examination in July 2011, the following findings were made:



HERTZ



1000
2000
3000
4000
RIGHT
30
50
70
85
LEFT
30
45
65
75

The average pure tone loss in the right ear is 59 and the average pure tone loss in the left ear is 54.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 68 percent in the left ear.

These figures, when applied to 38 C.F.R. § 4.85, Table VI, correspond to Level V hearing in the right ear and Level V hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 results in a 20 percent rating.  

In sum, a disability rating in excess of 10 percent for bilateral hearing loss is not assignable at any time prior to January 21, 2010 because no audiology examination shows hearing worse than a Level V hearing in the right ear and a Level IV hearing in the left ear.  The Veteran's January 21, 2010 video conference testimony is the first indication that the Veteran's hearing loss had worsened since the 2008 examination, and there is no reason to doubt the Veteran's credibility in this regard.  

Although he is competent to report that his hearing loss worsened, a VA examination was necessary to determine the level of hearing loss.  The audiometric results from the July 2011 examination support the Veteran's testimony that his hearing loss was more severe than what is represented by the 10 percent rating assigned when the RO initially granted service connection.  It took more than a year for the Veteran to get another VA examination after he testified that his hearing loss had worsened, and that is no fault of the Veteran.  The Board therefore resolves all doubt in the Veteran's favor and finds that the criteria for the assignment of a 20 percent rating is more nearly approximated as of the date of the hearing on January 21, 2010.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."). The overall hearing loss disability picture more nearly approximates that of no worse than a Level V hearing in both ears, which corresponds to a 20 percent disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Regarding functional impairment caused by the Veteran's hearing loss, he reported that he is impacted by communication in noisy environments and conversing with multiple speakers.

The provisions of 38 C.F.R. § 4.85(g) (pertaining to situations where the veteran is deaf) and 4.86, (pertaining to exceptional patterns of hearing impairment) have also been considered; but, the results of the audiometric examinations of record during the appeal period clearly show that these provisions are not applicable in this case.  There is no other pertinent medical evidence of record that would entitle the Veteran to a compensable rating for the service-connected bilateral hearing loss.  

In reaching this decision, the Veteran's contentions regarding the severity of his hearing loss have been considered.  There is no reason to doubt the credibility of the Veteran with respect to the fact that he has difficulty hearing.  The findings on examination are consistent with the Veteran's assertions that he has difficulty hearing.  The objective findings on examination, however, do not allow for the assignment of a rating in excess of 10 percent prior to January 21, 2010 or a rating in excess of 20 percent since January 21, 2010 in this case.  The Board is bound by the mechanical formula provided by regulation for the assignment of ratings for service-connected hearing loss, and is without authority to grant higher ratings in this case.  See 38 C.F.R. § 4.85, Tables VI-VII.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating in an exceptional circumstance.  38 C.F.R. § 3.321(b) (2013); see also, Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, the assigned rating contemplates the symptoms and functional impairment attributable to hearing loss.  Since there are no symptoms reported that are not attributed to service-connected disability, this is not an exceptional circumstance in which extraschedular consideration is required.  

Here, the Veteran's service-connected hearing loss is manifested by signs and symptoms such as hearing difficulty, particularly in adverse listening conditions, which includes background noise and multiple voices, as reported by the Veteran and the examiner at the July 2011 VA examination.  That notwithstanding, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  The diagnostic codes in the rating schedule corresponding to levels of hearing loss disability.  See 38 C.F.R. §§  4.85, 4.86, 4.87 (2013).  

Accordingly, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by hearing impairment.  In short, there is nothing exceptional or unusual about the Veteran's hearing loss disability because the rating criteria reasonably describe his disability level and symptomatology.  

The preponderance of the evidence is against the claim for a disability rating in excess of 10 percent prior to January 21, 2010 for the service-connected hearing loss; thus, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Since January 21, 2010, the criteria are more nearly approximated for the assignment of a 20 percent rating, but the preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for the service-connected hearing loss since January 21, 2010; thus, the doctrine of reasonable doubt is not for application.

	(CONTINUED ON NEXT PAGE)


ORDER

A disability rating in excess of 10 percent for the service-connected hearing loss prior to January 21, 2010 is denied.  

A disability rating of 20 percent, but no higher is granted from January 21, 2010; a disability rating in excess of 20 percent is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


